PER CURIAM.
Appellants filed motions to suppress and dismiss the information filed against them on the grounds that the arresting officers were acting outside their territorial jurisdiction. Appellants pled nolo contendere, reserving the right to appeal the denial of their motions to dismiss. The validity of an arrest has no bearing on the guilt or innocence of an accused and is not necessary to the jurisdiction of a court in a criminal case. The invalidity of a given arrest, even if establishable, may not suffice to defeat a prosecution where there is sufficient evidence of the offense independent of the arrest. Appellants do not argue that the invalidity of the arrest affects evidence procured by the police after the arrest, but rather the evidence procured by the police in a “reverse sting” operation which occurred before the arrest. Finding the evidence against the defendants not to be tainted by the arrest, even if invalid, we affirm. United States v. Crews, 445 U.S. 463, 100 S.Ct. 1244, 63 L.Ed.2d 537 (1980); Perry v. State, 478 So.2d 494 (Fla. 5th DCA 1985); State v. Pinoamador, 389 So.2d 317 (Fla. 3d DCA 1980).
AFFIRMED.
DAUKSCH, SHARP and COWART, JJ., concur.